
	
		I
		112th CONGRESS
		2d Session
		H. R. 4070
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Turner of New
			 York introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Financial Services and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To clarify certain provisions relating to the interests
		  of Iran in certain assets, and for other purposes.
	
	
		1.Interests in financial assets
			 of Iran
			(a)Interests in
			 blocked assetsNotwithstanding any other provision of law, and
			 preempting any inconsistent provision of State law, the property interest of
			 Iran in a blocked asset shall include an interest in property of any nature
			 whatsoever, direct or indirect, including any direct or indirect interest in
			 securities or other financial assets immobilized or in any other manner held in
			 book entry form and credited to a securities account in the United States and
			 the proceeds thereof, or in any funds transfers held in a United States
			 financial institution. The property interest of Iran in securities or other
			 financial assets immobilized or in any other manner held in book entry form and
			 credited to a securities account in the United States and proceeds thereof
			 shall be deemed to exist at every tier of securities intermediary necessary to
			 hold an interest in any such securities or other financial assets. The property
			 interest of Iran in a funds transfer shall exist at any intermediary bank
			 necessary to complete such funds transfer.
			(b)Property in the
			 United States of IranNotwithstanding any other provision of law,
			 and preempting any inconsistent provision of State law, the property, including
			 any interest in the property, of Iran shall be deemed to be property in the
			 United States of Iran if—
				(1)that property is
			 an interest, held directly or indirectly for the benefit of Iran or for the
			 benefit of any securities intermediary that directly or indirectly holds the
			 interest for the benefit of Iran, in securities or other financial assets that
			 are represented by certificates or are in other physical form and are
			 immobilized, custodized, or held for safekeeping or any other reason in the
			 United States; or
				(2)that property is
			 an interest in securities or other financial assets held in book entry form or
			 otherwise, and credited to a securities account in the United States by any
			 securities intermediary directly or indirectly for the benefit of Iran or for
			 the benefit of any other securities intermediary that directly or indirectly
			 holds the interest for the benefit of Iran.
				(c)Determination of
			 whether securities or other assets are held or credited to a securities account
			 in the United StatesFor purposes of this section, an interest in
			 securities or other financial assets is held and credited to a securities
			 account in the United States by a securities intermediary if the securities
			 intermediary is located in the United States. A securities intermediary is
			 conclusively presumed to be located in the United States if it is regulated in
			 its capacity as a securities intermediary under the laws of the United
			 States.
			(d)Commercial
			 activity in the United StatesNotwithstanding any other provision
			 of law, the ownership by Iran, or its central bank or monetary authority, of
			 any property, including the interest in property described in paragraphs (1)
			 and (2) of subsection (b), or any other interest in property, shall be deemed
			 to be commercial activity in the United States and that property, including any
			 interest in that property, shall be deemed not to be held for the central
			 bank’s or monetary authority’s own account.
			(e)ApplicabilityThis
			 section applies to all attachments and proceedings in aid of execution issued
			 or obtained before, on, or after the date of the enactment of this Act with
			 respect to judgments entered against Iran for damages for personal injury or
			 death caused by an act of torture, extrajudicial killing, aircraft sabotage, or
			 hostage-taking, or the provision of material support or resources for such an
			 act.
			(f)DefinitionsIn
			 this section:
				(1)Blocked
			 assetThe term blocked asset—
					(A)means any asset
			 seized or frozen by the United States under section 5(b) of the Trading With
			 the Enemy Act (50 U.S.C. App. 5(b)) or under section 202 or 203 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 and 1702);
			 and
					(B)does not include
			 property that—
						(i)is
			 subject to a license issued by the United States Government for final payment,
			 transfer, or disposition by or to a person subject to the jurisdiction of the
			 United States in connection with a transaction for which the issuance of the
			 license has been specifically required by a provision of law other than the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the
			 United Nations Participation Act of 1945 (22 U.S.C. 287 et seq.); or
						(ii)is
			 property subject to the Vienna Convention on Diplomatic Relations or the Vienna
			 Convention on Consular Relations, or that enjoys equivalent privileges and
			 immunities under the laws of the United States, and is being used exclusively
			 for diplomatic or consular purposes.
						(2)Clearing
			 corporationThe term clearing corporation
			 means—
					(A)a clearing agency
			 (as defined in section 3(a)(23) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c(a)(23)));
					(B)a Federal reserve
			 bank; or
					(C)any other person
			 that provides clearance or settlement services with respect to financial assets
			 that would require it to register as a clearing agency under the Federal
			 securities laws but for an exclusion or exemption from the registration
			 requirement under section 3(a)(23)(B) of the Securities Exchange Act of 1934,
			 if its activities as a clearing corporation, including promulgation of rules,
			 are subject to regulation by a Federal or State governmental authority.
					(3)Financial asset;
			 securityThe terms financial asset and
			 security have the meanings given those terms in the Uniform
			 Commercial Code.
				(4)IranThe
			 term Iran means the Government of Iran, including the central
			 bank or monetary authority of that Government and any agency or instrumentality
			 of that Government.
				(5)Property subject
			 to the vienna convention on diplomatic relations or the vienna convention on
			 consular relationsThe term property subject to the Vienna
			 Convention on Diplomatic Relations or the Vienna Convention on Consular
			 Relations means any property the attachment in aid of execution or
			 execution of which would result in a violation of an obligation of the United
			 States under the Vienna Convention on Diplomatic Relations, done at Vienna
			 April 18, 1961, or the Convention on Consular Relations, done at Vienna April
			 24, 1963.
				(6)Securities
			 intermediaryThe term securities intermediary
			 means—
					(A)a clearing
			 corporation; or
					(B)a person,
			 including a bank or broker, that in the ordinary course of its business
			 maintains securities accounts for others and is acting in that capacity.
					(7)United
			 StatesThe terms United States includes all
			 territory and waters, continental or insular, subject to the jurisdiction of
			 the United States.
				2.Exceptions to the
			 immunity from attachment or execution
			(a)Title 28, United
			 States CodeSection 1610 of
			 title 28, United States Code, is amended—
				(1)in subsection (a)(7), by inserting after
			 section 1605A the following: or section 1605(a)(7) (as
			 such section was in effect on January 27, 2008);
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (2)—
						(i)by
			 striking (5), 1605(b), or 1605A and inserting (5) or
			 1605(b); and
						(ii)by
			 striking the period at the end and inserting , or; and
						(B)by adding after
			 paragraph (2) the following:
						
							(3)the judgment relates to a claim for which
				the agency or instrumentality is not immune by virtue of section 1605A of this
				chapter or section 1605(a)(7) of this chapter (as such section was in effect on
				January 27, 2008), regardless of whether the property is or was involved in the
				act upon which the claim is
				based.
							;
					(3)by amending
			 subsection (c) to read as follows:
					
						(c)(1)No attachment or
				execution referred to in any of paragraphs (1) through (6) of subsection (a),
				or in paragraph (1) or (2) of subsection (b), shall be permitted until the
				court of original jurisdiction has ordered such attachment and execution after
				having determined that a reasonable period of time has elapsed following the
				entry of judgment and the giving of any notice required under section 1608(e)
				of this chapter.
							(2)No attachment or execution referred to in
				paragraph (7) of subsection (a) or paragraph (3) of subsection (b) shall be
				permitted until the court of original jurisdiction has ordered that such
				attachment and execution may proceed after having determined that a reasonable
				period of time has elapsed following the entry of judgment and the giving of
				any notice required under section 1608(e) of this chapter. For purposes of the
				preceding sentence, substantial compliance with the requirements of section
				1608(e) shall be deemed to be sufficient service under such section, and the
				rejection of or refusal to accept delivery of a default judgment served in
				substantial compliance with such requirements shall not affect the sufficiency
				of such service. The order of the court under this paragraph need not specify
				the assets that are to be subject to such attachment or
				execution.
							;
				and
				(4)in subsection (g)(1), in the matter
			 preceding subparagraph (A), by inserting after section 1605A the
			 following: or section 1605(a)(7) (as such section was in effect on
			 January 27, 2008).
				(b)Terrorism Risk
			 Insurance Act of 2002Section 201(a) of the Terrorism Risk
			 Insurance Act of 2002 (28 U.S.C. 1610 note) is amended by striking
			 section 1605(a)(7) and inserting section 1605A or
			 1605(a)(7) (as such section was in effect on January 27, 2008).
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 3) and shall apply with respect to—
				(1)any judgment pursuant to section 1605A of
			 title 28, United States Code, or section 1605(a)(7) of such Code (as such
			 section was in effect on January 27, 2008), that is entered before, on, or
			 after the date of the enactment of such Act; and
				(2)any attachment or
			 other proceedings in aid of execution, or execution, that is issued, obtained,
			 or commenced before, on, or after the date of the enactment of such Act, upon a
			 judgment described in paragraph (1).
				
